                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC., )
a Florida corporation,
                                  )
        Plaintiff,
                                  )
v.                                                Case No. 3:17-cv-1054-J-32JRK
                                  )
DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF          )
REVOCABLE TRUST, a Florida trust,
                                  )
        Defendant.
                                  )

DINA KLEMPF SROCHI, as Trustee             )
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida trust,          )

       Counterclaim Plaintiff,             )

v.                                         )

FOODONICS INTERNATIONAL, INC., )
a Florida corporation, and KEVIN
JACQUES KLEMPF,                  )

       Counterclaim Defendants.            )



                                 NOTICE OF FILING

       Counterclaim plaintiff, Dina Klempf Srochi, as Trustee of the Laura Jean Klempf

Revocable Trust, gives notice of filing the attached Acknowledgement and Acceptance of

Service.
SMITH HULSEY & BUSEY


By:    /s/ James H. Post
       James H. Post
       Michael E. Demont
       R. Christopher Dix

Florida Bar Number 175460
Florida Bar Number 364088
Florida Bar Number 036988
One Independent Drive, Suite 3300
Jacksonville, Florida 32202
(904) 359-7700
(904) 359-7708 (facsimile)
jpost@smithhulsey.com
mdemont@smithhulsey.com
cdix@smithhulsey.com

Attorneys for Dina Klempf Srochi, as
  Trustee of the Laura Jean Klempf
  Revocable Trust




2
                                   Certificate of Service

          I certify that on this 6th day of May, 2020, I electronically filed the foregoing

with the Clerk of Court through the Court’s CM/ECF electronic notification system,

which will send a Notice of Electronic Filing to all CM/ECF participants in this case.

I further certify that I mailed the foregoing document and the notice of electronic

filing by first-class mail to the following non-CM/ECF participants: none.


                                                             /s/ James H. Post
                                                                Attorney




1068867




                                              3
